Title: To Benjamin Franklin from John Jay: Two Letters, 8 March 1785
From: Jay, John
To: Franklin, Benjamin


				
					I.
					
						Dear Sir
						Office for foreign Affairs 8th March 1785
					
					You will perceive from the enclosed Resolution of Congress which passed Yesterday That you are permitted to return to America as soon as convenient.
					
					This Circumstance must afford great Pleasure to your Family and Friends here, and I am persuaded you will derive great Satisfaction from revisiting a Country which, exclusive of ordinary motives of Attachment, must be exceedingly dear to you from having so long and usefully served it—
					With great Respect and Esteem I have the Honor to [be] Dear Sir Your most obt. and very hble. Servt.
					
						
							John Jay
						
						The Honorable Doctr. Franklin Minister Plenipotentiary of theUnited States at the Court of France.
					
				
				
					II.
					
						Dear Sir
						Office for foreign Affairs 8th March 1785
					
					This will be delivered to you by Paul Randall Esqr. whose Father is a respectable Merchant of this City, and together with all his Family espoused the american Side of the Question during the late War. Permit me to recommend this Gentleman to your friendly Attention, and be assured that I am with great Respect and Esteem—Dear Sir Your obliged & obt. Servt.
					
						
							John Jay
						
					
				
			 
				[In John Jay’s hand:] P.S I have taken the Liberty of addressing to You a parcel containing between three & four pounds of Green (bayberry) wax which I beg the Favor of You to send with my

Compliments to Abbé de Chalut— Mr Randal is so obliging as to take Charge of it—
				
					His Excellency Doctr. Franklin
				
			 
				Addressed: The Honble / Doctor Franklin / minister plenipotentiary of the United States / at the Court of France / Passy
			